NO. 12-10-00345-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE INTEREST                                     §                      APPEAL
FROM THE THIRD 
                                                                        
OF M.A.T.,                                                     §                      JUDICIAL
DISTRICT COURT 
 
A CHILD                                                        §                      ANDERSON
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            Appellants,
S.F. and K.T., and Appellee, the Texas Department of Family and Protective
Services (the Department), filed an agreed motion to sever the portion of this
cause that pertains to K.T. and remand for a new trial.  The parties agree that
this action will further the interest of justice as to K.T. and permit an
expeditious retrial, thereby furthering the permanency of the child.  
            Having
examined and considered the documents on file and the parties’ agreed motion,
the court is of the opinion that the motion should be granted.  Accordingly,
the agreed motion to sever and remand is granted.  That part of the trial
court’s judgment that is in favor of the Department and against K.T. is
reversed without regard to the merits, and K.T.’s appeal is hereby ordered
severed from S.F.’s appeal.  We assign cause number 12-10-00345-CV to K.T.’s
appeal against the Department and remand that cause number for a new trial. 
Order entered March 16, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)